Citation Nr: 9931254	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include eczematous dermatitis and skin 
cancer.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from February 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in May 1997 
by the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida which denied service 
connection for a skin cancer.  

The veteran testified at a hearing at the RO in September 
1997.  A transcript of that hearing is in the claims file.

In November 1997, the veteran was scheduled for a hearing 
before a member of the Board sitting in Washington, D. C., 
using videoconferencing techniques.  The veteran failed to 
appear for this scheduled hearing.

This case was remanded by the Board in August 1998 for 
additional development. 

A supplemental statement of the case in August 1999 properly 
adjudicated the issue as whether new and material evidence 
had been submitted to reopen a claim for a skin condition, to 
include eczematous dermatitis and skin cancer.  

The case was returned to the Board in August 1999.

During the appeal, the veteran submitted a copy of a military 
newspaper entitled Yank the Army Weekly, dated September 23, 
1945.  The veteran has requested that this original copy be 
returned to him, and this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  A rating decision in October 1947 denied entitlement to 
service connection for acne of the face.  The veteran was 
notified of the denial in October 1947 and he did not respond 
concerning this issue.

2.  Of record at the time of the October 1947 denial were the 
service medical records and the report of a VA examination in 
1946.

3.  A rating decision in August 1968 denied service 
connection for a skin condition finding that the tinea cruris 
noted in service was acute and transitory and that it was not 
related to the currently diagnosed tinea corporis.   The 
veteran was notified of the denial in August 1968 and he did 
not file a timely appeal.

4.  Additional evidence of record at the time of the August 
1968 denial included reports of VA examinations conducted in 
February 1948 and June 1955 and reports of Dr. Einar Juhlin, 
dated in August 1968 and Dr. Eugene J. Audi, dated in August 
1968.

5.  The veteran attempted to reopen his claim for service 
connection for a skin disorder in October 1996.  Additional 
evidence submitted includes a colored photograph of the 
veteran, numerous private physician statements and records 
disclosing treatment for skin disorders many years after 
service, copies of service medical records previously of 
record, a copy of a military newspaper, and the veteran's 
contentions and testimony.  

6.  Some of the additional evidence is new, but it is not so 
significant that it must be considered to fairly decide the 
merits of the claims of entitlement to service connection for 
a skin disorder, to include eczematous dermatitis and skin 
cancer.



CONCLUSIONS OF LAW

1.  The RO rating decision in August 1968 wherein service 
connection for a skin disorder was denied is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1999).

2.  The evidence received subsequent to the August 1968 
rating decision is not both new and material and the 
veteran's claim for service connection for a skin disorder, 
to include eczematous dermatitis and skin cancer, remains 
denied.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclosed that during a 
hospitalization in August 1942 for treatment of varicose 
veins, acne of the back was noted.  In January 1943, the 
veteran was treated for tinea cruris.

On a report of a VA examination in December 1946, the veteran 
had no complaints or manifestations of any skin disorder.  

A rating decision in October 1947 denied service connection 
for acne of the face.  This rating action also granted 
service connection for bilateral conjunctivitis, evaluated as 
10 percent disabling from September 1946.  The veteran was 
advised of the denial of service connection for a skin 
condition of the face in a letter in October 1947 and there 
was no response from the veteran.

The veteran had no complaints regarding a skin condition on 
VA examinations in February 1948 and June 1955.

In August 1968, Eugene J. Audi, M.D., reported that he had 
treated the veteran for questionable tinea versicolor in 
August 1959.  The veteran complained of a fine scaling in the 
crural areas and extending up the flanks to the buttocks, 
disappearing with the onset of cold weather.

In August 1968, Einar A Juhlin, M. D., reported treating the 
veteran for generalized tinea corporis in June 1968.

A rating decision in August 1968 denied service connection 
for a skin condition on the basis that  the tinea cruris 
shown in service was acute and transient in nature and 
cleared following treatment.  The RO determined that the 
currently diagnosed condition was not related to the acute 
condition for which the veteran was treated in service.

The veteran was advised of the denial decision in a letter in 
August 1968.  A letter was received from the veteran in 
September 1968 describing events during service. The RO then 
sent a letter to the veteran requesting specific information 
so that records of treatment in service for his skin 
condition.  The veteran did not respond to this request.  

A report of Peter E. Hanlon, M. D., was received in November 
1970.  He disclosed that he had treated the veteran from 
December 1965 for fractures of the thoracic vertebra, ribs, 
and left radius and ulna.  No treatment for a skin condition 
was indicated.

A private hospital report, disclosing treatment from December 
1981 to January 1982, is of record.  The report discloses 
that the veteran had a history of multiple skin cancers 
removed.

In October 1996, Geoffrey M. Siegal, D.O., reported that he 
treated the veteran for basal cell carcinoma of the face over 
the last six months.

Clinical records of Dr. Alan D. Saltzman were received in 
March 1997.  The records disclosed treatment of the veteran 
for various unrelated disabilities from 1989.

In January 1997, the veteran submitted a color photograph of 
himself as evidence of his skin condition.  He also submitted 
copies of travel orders which disclosed that he was in Egypt 
in 1943.

A statement of M. B. Lipman, M. D., dated in March 1997, was 
received which disclosed treatment of the veteran from April 
1984 until December 1985 for actinic keratoses and cutaneous 
malignancy (squamous cell carcinomas).  He reported that the 
veteran also had mild psoriasis.

In April 1997, the billing records of Philip Fred Averbuch, 
M.D. for treatment of the veteran were received.  In 
addition, a report dated in December 1994 is of record from 
Barry H. Dubner M.D., disclosing that a biopsy of the 
veteran's scalp was malignant.  Dr. Duber also sent the 
veteran a copy of an article dealing with care and removal of 
a skin cancer.

In a statement received in July 1997, the veteran stressed 
that he was treated by Dr. Peter Hanlon who diagnosed his 
condition as eczematoid dermatitis in 1947.  He indicated 
that the VA should have contacted Dr. Hanlon for his medical 
files.    

The veteran testified at a hearing at the RO in September 
1997.  He described an incident in service in which he 
suffered multiple wounds to his body, including his face, 
hands, and chest.  He stressed that he had no hair on his 
body as a result of these burns.  He maintained that he was 
advised by a physician in New Jersey that he had eczematous 
dermatitis.  He denied that he had skin cancer.  He 
maintained that he was informed by a Dr. Alvin or Albin that 
his skin condition was from the sun.  He also claimed he knew 
a pharmacist who stated that his skin condition was due to 
the sun.   

In September 1997, the veteran submitted copies of service 
medical records disclosing treatment for constipation and the 
original copy of authorization from the Air Transportation 
Authority, dated in June 1943, to fly on mail planes on 
official business.

In September 1997, the veteran submitted extensive 
documentation including an edited hearing transcript, copies 
of service medical records already of record, a copy of an 
Army newspaper, and a copy of an explanation of benefits form 
disclosing payment of benefits by a private insurer to the 
VA.

In August 1998, the RO sent the veteran a letter in which he 
was asked at which VA medical facility he had received 
treatment for his skin condition, and at which VA facility he 
had received treatment from Dr. Albin or Dr. Albon and the 
time frame during which the treatment occurred.  He was also 
asked to submit copies of treatment records from Dr. Peter 
Hanlon of Ridgeway, New Jersey.   He replied that the 
treatment from Dr. Albion or Albon was either in New York 
City or in Florida and that he did not have any records from 
Dr. Hanlon.

In September 1998, the veteran submitted additional copies of 
explanation of benefit forms disclosing payment of benefits 
to medical providers, as well as copies of service medical 
records, already of record.

In reply to the RO letter of August 1998, the veteran 
indicated that he had been treated by a Jeffery Kroll, M. D., 
also. 

In January 1999, the RO requested the veteran's treatment 
records from the VA medical centers in New York, New York, 
and Newark, New Jersey, and requested treatment records from 
all private providers indicated by the veteran.

In February 1999, clinical records of Dr. Lipman were 
received disclosing treatment for skin conditions involving 
the face during 1999.  A biopsy report prepared for Dr. 
Lipman in January 1998 disclosed squamous cell carcinoma of 
the right cheek and squamous cell carcinoma of the left 
temple.

A report from G. M. Siegal, D.O., received in February 1999, 
disclosed treatment for basal cell carcinoma of the right 
upper forehead and both cheeks during 1996.

Clinical records received from a Dr. Leeds in January 1999 
disclosed treatment for an unrelated disability in 1996.

In February 1999, the VA Health Care Center in Brooklyn, New 
York, reported that there were no medical records there.  The 
request for records was remailed to the medical center in New 
York, New York.  It responded in March 1999 that it had nor 
retrievable records on the veteran.  A response was received 
from the Department of Veterans Affairs New Jersey Health 
Care system reporting no record of treating the veteran.

There was no reply to requests sent in January 1998 for 
medical records from Jeffery J. Kroll, M.D. and Craig Eichler 
M.D.   


II.  Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  When the 
issue is reopening, the question of well groundedness is not 
for determination as a preliminary matter.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998), citing Molloy v. Brown, 9 
Vet. App. 513, 516 (1996).  It must first be determined 
whether new and material evidence has been presented.  When a 
claimant presents a claim to reopen a previously final 
determination, there are three sequential steps that must be 
followed in analyzing the claim.  The first is determining 
whether, under the criteria set forth in 38 C.F.R. 
§ 3.156(a), the claimant has presented new and material 
evidence.  If new and material evidence has been submitted, 
the claim is reopened, and the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, and presuming its credibility, the claim as 
reopened is well grounded.  Third, if the claim is well 
grounded, the claim is evaluated on its merits once the duty 
to assist has been complied with.  See Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

The Board will consider whether new and material evidence has 
been submitted since the final rating decision accord with 
the holding in Hodge, supra.  No prejudice to the veteran 
results from the Board's appellate disposition because the 
Board's review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1999).

The VA is directed to consider the evidence that has been 
added to the record since the last final disallowance of the 
claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 and 3.304 (1999); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In addition, there is a presumption of service 
incurrence for certain chronic diseases, including a cancer, 
if those diseases become manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

The last final denial of service connection for a skin 
disorder was in August 1968.  The veteran was notified of 
that decision, and he did not appeal it.  Since that final 
rating decision, the veteran has attempted to reopen his 
claim by presenting extensive medical evidence, documentation 
disclosing payment of bills, copies of service records 
including service medical records, a color photograph of 
himself, an edition of a newspaper for enlisted men, numerous 
statements, and testimony at a hearing on appeal.

Much of the additional evidence submitted is new because it 
was not previously of record and is not cumulative.  The 
private hospital report of treatment from December 1981 to 
January 1982 does show a history of multiple skin cancers.  
However, it does not establish the onset of skin cancer in 
service.  The private medical statements disclosing treatment 
during the 1980s and 1990s for skin problems, along with the 
documentation disclosing the payment for treatment, only 
establishes the current existence of skin problems and does 
not establish that any skin condition, including eczematous 
dermatitis and skin cancer, had its onset during service.  In 
addition, the color photograph of the veteran is new but does 
not establish that any skin problem had its onset during 
service.  The copy of the newspaper is new, but it has no 
bearing on the question at issue.  The copies of the service 
records submitted, including the service medical records, are 
not new because they are merely duplicates of records 
contained in the claims file.  

The veteran's contentions and testimony are also new.  He has 
consistently contended and testified that he suffered 
multiple burn wounds to his face, hands and chest while in 
North Africa and has maintained that he developed his current 
skin disorder as a result of this incident.  However, on VA 
examinations in December 1946, March 1948, and June 1955, 
there were no complaints or findings concerning a skin 
condition or residuals of any burns.  He has presented no 
medical evidence to support this contention.  In addition, he 
has maintained that he developed eczematous dermatitis as a 
result of exposure to the sun but he has present no medical 
evidence of this.  Furthermore, he testified that a 
pharmacist stated that his condition was due to the sun.  
However, the RO, in the supplemental statement of the case 
furnished in September 1997, provided the veteran with 
medical evidence from Dermatology in General Medicine,2nd 
edition, 1979, McGraw Hill Inc.  In a report in Sec. 11, 
chapter 58, p. 507, it was noted that this condition was 
"associated with immunological abnormality".  There was no 
reference to burns, scars, or sun.  After receipt of this 
information, the veteran made no reply concerning this 
medical text. 

The veteran has consistently stressed that Dr. Peter Hanlon 
treated him for skin problems shortly after service.  The 
record does disclose that the veteran was treated by Dr. 
Hanlon.  However, it was not for skin problems.  Dr. Hanlon 
treated him, beginning in 1965, for fractures of the thoracic 
vertebra, ribs, and left radius and ulna.  In addition, there 
is no evidence in the VA treatment records which attributes 
his current skin problems to service.

Although most of the above evidence is new in that it was not 
previously of record, it is not so significant that it must 
be considered to fairly decide the merits of the claims for 
entitlement to service connection for a skin disorder, to 
include eczematous dermatitis and skin cancer.  Accordingly, 
the Board finds that the evidence received subsequent to the 
August 1968 rating decision is not both new and material and 
does not serve to reopen the veteran's claims for service 
connection for a skin disorder, to include eczematous 
dermatitis and skin cancer 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) in Graves v. Brown, 8 Vet. App. 522 (1996), did find 
that the VA had an obligation under 38 U.S.C.A. § 5103(a) to 
notify a claimant of the evidence necessary to complete the 
application if the application is incomplete even in the case 
of a veteran attempting to reopen a claim if there has been a 
final adjudication.  In Graves, there was evidence that the 
appellant had stated that a private physician had reviewed 
his military records and found continuity between his 
inservice condition and his present condition.  In this case, 
the RO obtained the reports of several private physicians 
named by the veteran and unsuccessfully attempted to obtain 
others.  It also attempted to obtain VA treatment records, 
including a report of a specific VA physician named by the 
veteran.  Therefore, the obligations under 38 U.S.C.A. § 5103 
have been satisfied.



ORDER

New and material evidence has not been presented and the 
claim for service connection for a skin disorder, including 
eczematous dermatitis and skin cancer, remains denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

